DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
3.	Applicant’s election of Group I, claims 1-4, and 6-8 with traverse in the reply filed on 12/14/2021 is acknowledged, and further discussed in the Response to Arguments below.  
4.	Claims 1-4, 6-8, 11-15 are pending. Claims 1-4, 6-8 are under examination on the merits. Claim 1 is amended. Claim 9 is cancelled. Claims 11-15 are newly added. Claims 5,10 are previously cancelled.  
5.	The objections and rejections not addressed below are deemed withdrawn.
6.	Applicant’s arguments with respect to claims 1-4, and 6-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
7.	The information disclosure statements submitted on 05/05/2021, and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Claim Objections
8.	Claim 3 is objected to because of the following informalities: It is suggested that “the molar ratio (Si/M)" be deleted and "a molar ratio (Si/M)" be inserted in its stead so as to engender claim language clarity, and further be consistent with claim 2. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 1-4, 6-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation "the metal oxide particles are doped with silicon" in line 2, and “metal oxide particles not doped with silicon” in line 8.  There are insufficient antecedent basis for these limitations in the claim. Claims 2-4, 6-8 being depended on claim 1 are rejected as well. 
	For the purpose of examination against the prior art, claim 1 is construed to recite “the metal oxide particles are doped with the silicon” in line 2, and  “the metal oxide particles not doped with the silicon” in line 8
	
11.	Claims 2, 6-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the limitation "metal oxide particles not doped with silicon” in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 6-8 being depended on claim 2 are rejected as well (see rejections of 13-15 below). 
For the purpose of examination against the prior art, claim 2 is construed to recite “the metal oxide particles not doped with the silicon” in line 7.

4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites the limitation "metal oxide particles not doped with silicon” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination against the prior art, claim 4 is construed to recite “the metal oxide particles not doped with the silicon” in line 5.

13.	Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 recites the limitation "the metal element (M)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination against the prior art, claim 6 is construed to recite “The composition for ultraviolet absorption according to claim 2, ” in line 1.

14.	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 recites the limitation "the metal element (M)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination against the prior art, claim 7 is construed to recite “The composition for ultraviolet absorption according to claim 2, ” in line 1.

15.	Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 8 recites the limitation "the metal element (M)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102/103
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1-2, 4, 6 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cesar et al. (Influence of Feature Size, Film Thickness, and Silicon Doping on the Performance of Nanostructured Hematite Photoanodes for Solar Water Splitting, J. Phys. Chem. C 2009, 113, 772–782, hereinafter “Cesar”).

Regarding claim 1: Cesar discloses a composition, comprising silicon doped metal oxide particles in which the metal oxide particles are doped with silicon at different temperature, wherein the silicon doped metal oxide particles are solid solution oxide particles, an average primary particle diameter of the silicon doped metal oxide particles is 6.1 nm as shown in Table 1 (Page 775, Table 1). Cesar is silent with regard to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal 

    PNG
    media_image1.png
    100
    692
    media_image1.png
    Greyscale

	However, since Cesar discloses the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon having an average primary particle diameter of the silicon doped metal oxide particles is 6.1 nm as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Cesar  will inherently be the same as claimed (i.e. an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is inherently improved as compared with similar the metal oxide particles not doped with the silicon). If there is any difference between the product of Cesar and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	Where applicant claims a dispersion in terms of a function, property or characteristic
and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 

	Regarding claim 2: Cesar discloses the composition, comprising silicon doped metal oxide particles in which the metal oxide particles are doped with silicon at different temperature, wherein the silicon doped metal oxide particles are solid solution oxide particles, an average primary particle diameter of the silicon doped metal oxide particles is 6.1 nm as shown in Table 1 above (Page 775, Table 1). Cesar is silent with regard to an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with the silicon, is controlled.
	However, since Cesar discloses the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon having an average primary particle diameter of the silicon doped metal oxide particles is 6.1 nm as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Cesar will inherently be the same as claimed (i.e., inherently an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with the silicon, is controlled). If there is any difference between the product of Cesar and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an 

	Regarding claim 4: Cesar discloses the composition, comprising silicon doped metal oxide particles in which the metal oxide particles are doped with silicon at different temperature, wherein the silicon doped metal oxide particles are solid solution oxide particles, an average primary particle diameter of the silicon doped metal oxide particles is 6.1 nm as shown in Table 1 above (Page 775, Table 1). Cesar is silent with regard to an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with the silicon, is 110% or more.
	However, since Cesar discloses the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon having an average primary particle diameter of the silicon doped metal oxide particles is 6.1 nm as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Cesar will inherently be the same as claimed (i.e., inherently an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar metal oxide particles not doped with silicon, is 110% or more). If there is any difference between the product of Cesar and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an 

Regarding claim 6: Cesar discloses the composition, comprising silicon doped metal oxide particles such as ɑ-F2O3 (hematite)  in which the metal oxide particles are doped with silicon at different temperature, wherein the silicon doped metal oxide particles are solid solution oxide particles, an average primary particle diameter of the silicon doped metal oxide particles is 6.1 nm as shown in Table 1 above (Page 775, Table 1). Cesar is silent with regard to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is 4,000 L/(mol.cm) or more.
	However, since Cesar discloses the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Cesar will inherently be the same as claimed (i.e., inherently an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is 4,000 L/(mol.cm) or more). If there is any difference between the product of Cesar and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
 
Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 1-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al. (US Pat. No. 5,951,724, hereinafter “Hanawa”).

Regarding claim 1: Hanawa teaches a composition (Col. 3, lines 65-67 to Col. 4, lines 1-10), comprising silicon doped metal oxide particles in which the metal oxide particles are doped with silicon (Col. 9, lines 28-65 to Col. 10, lines 1-34, Example 1; Col. 12, lines 31-35, Claim 1), wherein the silicon doped metal oxide particles are solid solution oxide particles (Col. 3, lines 65-67 to Col. 4, lines 1-10; Col. 9, lines 28-65 to Col. 10, lines 1-34, Example 1; Col. 12, lines 31-35, Claim 1). Hanawa does not expressly teach an average primary particle diameter of the silicon doped metal oxide particles is 1 nm or more and 10 nm or less, and is silent with regard 
	However, Hanawa teaches the average particle size of the solid solution fine particles preferably ranges from 0.01 to 0.5 µm, more preferably 0.01 to 0.2 µm and most preferably 0.01 to 0.1 µm (Col. 5, lines 65-67 to Col. 6, lines 1-2).  Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Since Hanawa teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon having an average primary particle diameter of 10 nm  (i.e., touching range) as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Hanawa would expected to be the same as claimed (i.e. an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is improved as compared with similar the metal oxide particles not doped with the silicon). If there is any difference between the product of Hanawa and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the 
	It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention such as for ultraviolet absorption, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).

	Regarding claim 2: Hanawa teaches the composition (Col. 3, lines 65-67 to Col. 4, lines 1-10), comprising silicon doped metal oxide particles in which the metal oxide particles are doped with silicon (Col. 9, lines 28-65 to Col. 10, lines 1-34, Example 1; Col. 12, lines 31-35, Claim 1), wherein the silicon doped metal oxide particles are solid solution oxide particles (Col. 3, lines 65-67 to Col. 4, lines 1-10; Col. 9, lines 28-65 to Col. 10, lines 1-34, Example 1; Col. 12, lines 31-35, Claim 1), wherein an average primary particle diameter of the silicon doped metal oxide particles is preferably ranges from 0.01 to 0.5 µm, more preferably 0.01 to 0.2 µm and most preferably 0.01 to 0.1 µm (Col. 5, lines 65-67 to Col. 6, lines 1-2).  Hanawa is silent with regard to an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with the silicon, is controlled.
	However, since Hanawa teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon having an average primary  and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 3: Hanawa teaches the composition (Col. 3, lines 65-67 to Col. 4, lines 1-10) of the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.01 or more and 1.00 or less (Col. 5, lines 42-55; Col. 12, lines 36-45, Claims 2-4).

	Regarding claim 4:  Hanawa teaches the composition (Col. 3, lines 65-67 to Col. 4, lines 1-10), comprising silicon doped metal oxide particles in which the metal oxide particles are doped with silicon (Col. 9, lines 28-65 to Col. 10, lines 1-34, Example 1; Col. 12, lines 31-35, Claim 1), wherein the silicon doped metal oxide particles are solid solution oxide particles (Col. 3, lines 65-67 to Col. 4, lines 1-10; Col. 9, lines 28-65 to Col. 10, lines 1-34, Example 1; Col. 12, lines 31-35, Claim 1), wherein an average primary particle diameter of the silicon doped 
	However, since Hanawa teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon having an average primary particle diameter of 10 nm  (i.e., touching range) as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Hanawa would expected to be the same as claimed (i.e., an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with  the silicon, is 110% or more). If there is any difference between the product of Hanawa and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 8: Hanawa discloses the composition (Col. 3, lines 65-67 to Col. 4, lines 1-10), comprising the silicon doped metal oxide particle, wherein at least one of the metal 
	However, since Hanawa teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon having an average primary particle diameter of 10 nm  (i.e., touching range) as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Hanawa would expected to be the same as claimed (i.e., an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is 4,000 L/(mol.cm) or more). If there is any difference between the product of Hanawa and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

20.	Claims 1-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (Si-doped zinc oxide transparent conducting oxides; nanoparticle optimization, scale-up and thin film deposition, J. Mater. Chem. C, 2017, 5, 8796—8801, hereinafter “Howard”).

Regarding claim 1: Howard teaches a composition for ultraviolet absorption (Page 8796, left Col. Introduction, lines 1-4), comprising silicon doped metal oxide particles (Si@ZnO) in which the metal oxide particles are doped with silicon, wherein the silicon doped metal oxide 

    PNG
    media_image2.png
    182
    359
    media_image2.png
    Greyscale

However, Howard’s disclosure would have indicated to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of Si doped (%Si) (variables) in Si doped ZnO composition (affect) can effectively control the optical transmission, resistivity, and conductivity (property) (Page 8799, left Col. Fig. 4, Page 8799, right Col., Fig. 5), obtained by continuous hydrothermal flow synthesis system (Page 8797, Fig. 1), establishing that the amount of Si doped ZnO in continuous hydrothermal flow synthesis are result-effective variables. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the hydrothermal synthesis of the composition is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general 
Since Howard teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Howard would expected to be the same as claimed (i.e. an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is improved as compared with similar the metal oxide particles not doped with the silicon). If there is any difference between the product of Howard and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 2: Howard teaches the composition for ultraviolet absorption (Page 8796, left Col. Introduction, lines 1-4), comprising silicon doped metal oxide particles in which the metal oxide particles are doped with silicon, wherein the silicon doped metal oxide particles are solid solution oxide particles with different an average primary particle diameter of the silicon doped metal oxide particles (Page 8799, left Col., Table 1). Howard  is silent with regard to an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with the silicon, is controlled.
 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 3: Howard teaches the composition for ultraviolet absorption (Page 8796, left Col. Introduction, lines 1-4) of the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.01 or more and 1.00 or less (Page 8799, left Col., Table 1).  

Regarding claim 4: Howard teaches the composition for ultraviolet absorption (Page 8796, left Col. Introduction, lines 1-4), comprising silicon doped metal oxide particles in which the metal oxide particles are doped with silicon, wherein the silicon doped metal oxide particles are solid solution oxide particles with different an average primary particle diameter of the silicon doped metal oxide particles (Page 8799, left Col., Table 1). Howard is silent with regard to an 
	However, since Howard teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Howard would expected to be the same as claimed (i.e., an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with  the silicon, is 110% or more). If there is any difference between the product of Howard and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 7: Howard teaches the composition for ultraviolet absorption (Page 8796, left Col. Introduction, lines 1-4), comprising silicon doped metal oxide particles in which the metal oxide particles are doped with silicon (Si@ZnO), wherein the silicon doped metal oxide particles are solid solution oxide particles with different an average primary particle diameter of the silicon doped metal oxide particles (Page 8799, left Col., Table 1). Howard is 
	However, since Howard teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Howard would expected to be the same as claimed (i.e., an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is 4,000 L/(mol.cm) or more). If there is any difference between the product of Howard and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Response to Arguments
21.	Applicant’s arguments with respect to claims 1-4, and 6-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Applicant’s election of Group I, claims 1-4, and 6-8 with traverse in the reply filed on 12/14/2021 is acknowledged. The traversal is on the ground that the claimed composition with its recited features is directed to a composition for ultraviolet absorption. In contrast, Hanawa teaches a fine particulate polishing agent.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The restriction requirement is still deemed proper and is therefore made FINAL. 

Examiner Information
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/08/2022